Citation Nr: 1040164	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-33 750	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine for the period 
prior to July 30, 2009, and a rating in excess of 40 percent for 
such disability for the period beginning July 30, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for status post repair of rupture of right Achilles tendon 
(claimed as right ankle).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 
2003.  These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The case was subsequently transferred to the RO in 
Baltimore, Maryland.  

These matters were previously before the Board in September 2008, 
at which point the case was remanded for further development.  As 
a partial increased rating was granted for degenerative joint 
disease of the lumbar spine in a May 2010 rating decision, the 
issue currently on appeal with respect to that disability is 
recharacterized as stated above.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  As discussed below, the Veteran, through his 
authorized representative, has requested to withdraw this appeal 
in its entirety.  Therefore, it is unnecessary determine whether 
the prior remand directives have been completed.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received a written request from the Veteran, 
through his authorized representative, to withdraw the appeal in 
its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before 
the Board promulgates a decision, an appellant, or an appellant's 
authorized representative, may withdraw a substantive appeal as 
to any or all issues either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran's 
authorized representative in October 2010, which requested to 
withdraw the appeal in its entirety, in accordance with 38 C.F.R. 
§ 20.204(a) and (b).  As such, there remain no allegations of 
error of fact or law for appellate consideration.  Therefore, the 
Board has no jurisdiction to review this appeal, and the appeal 
is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
C. TRUEBA 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


